Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 and February 15, 2022 have been considered by the examiner.
	
Examiner has reviewed the specification and the claim invention of the present application. Examiner has completed the prior art reference search and discovered the closest prior art references. However, the closest prior art references taken either singly or in combination fail to show the obviousness of the claims as a whole. Examiner called Applicant to amend the claim 20 by adding “non-transitory” in order to place all claims in allowable form (avoid 101). Applicant agreed to incorporate these changes and the Applicant authorized the amendment by Examiner's Amendment. Accordingly, the Application is in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Lin Xiao (Reg. No. 72, 772) on March 18, 2022.

Please amend claim 20 as follows:
20 (Currently Amended). A non-transitory computer-readable storage medium, storing a computer program, wherein the computer program is executed by a processor to implement a three-dimensional model processing method, the method comprising:
obtaining a three-dimensional model; wherein the three-dimensional model comprises a plurality of key points, and a plurality of subdivision planes obtained by connecting adjacent key points as vertices; the three-dimensional model comprises a plurality of areas;
for each area in the three-dimensional model:
determining a target key point density of each area based on angle information of the subdivision planes in each area; and
adjusting a key point density of each area based on the target key point density of each area.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 



Independent claims 1, 11 and 20 are directed to a method/a device/a non-transitory computer-readable storage medium for processing three-dimensional model. Each claim specifically requires “obtaining a three-dimensional model; wherein the three-dimensional model comprises a plurality of key points, and a plurality of subdivision planes obtained by connecting adjacent key points as vertices; the three-dimensional model comprises a plurality of areas”. In additional, each claim provides the specified limitations of “for each area in the three-dimensional model: determining a target key point density of each area based on angle information of the subdivision planes in each area; and adjusting a key point density of each area based on the target key point density of each area” for processing each area in the three-dimensional model.
The prior art reference Yamanashi et al discloses a makeup assisting method/apparatus for assisting facial makeup (FIG. 9). For example, a moving image of the face of the user; facial part acquiring section extracts feature points (of the facial part) of the face from image by analyzing image (Col 11, lines 39-61). FIG. 11 of Yamanashi shows a three-dimensional model including a plurality of feature points (Col 11, lines 62-67 to Col 12, lines 1-2). Each divided facial areas being formed by


The prior art reference KITAMURA et al discloses techniques of extracting features of an object from point cloud data and automatically generating a three-dimensional mode. FIG. 9 of KITAMURA discloses an example of operation that is performed by the point cloud data processing device. The operation describes: obtains rough point cloud data at a density; obtains two-dimensional edges; identifies areas of which point cloud data need to be remeasured; performs remeasure the point cloud data of the identified area by setting the density of the point cloud data (density of measured points=scan density) (Paragraphs [0119]-[0120]).

The prior art reference Kaufmann et al discloses techniques of generating a single continuous surface or mesh representing the object from a cloud of points. FIG. 2 of Kaufmann describes a 3D point cloud and FIGS. 4A to 4G of Kaufmann describe a method for constructing a surface from a cloud of points. The process starts by selecting a first point; selects a second point in the point cloud that has a distance from the first point that does not exceed a specified threshold; joints the first point and the second point; a third point is selected as a weighted average of points in a region that is a certain distance way from the edge of the first point and the second point; constructs a new triangle by the first point, the second point and the third point; then multitude of 

However, the closest prior art references failed to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the limitations of “for each area in the three-dimensional model: determining a target key point density of each area based on angle information of the subdivision planes in each area; and adjusting a key point density of each area based on the target key point density of each area” recited in claims 1, 11 and 20. Accordingly, claims 1, 11 and 20 are allowed.

Dependent claims 2-10 depend from independent claim 1, dependent claims 12-19 depend from independent claim 11. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	Conclusion
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616